Mr. JUSTICE JONES, dissenting: I respectfully dissent. Just a scant month ago, on January 20, 1976, another panel of judges of this court filed an opinion in the case of People v. Barringer, 34 Ill. App. 3d 295, 341 N.E.2d 386 (1976), in which it was held that where a sentencing hearing immediately follows a guilty plea it is unnecessary to again advise defendant of his right to be represented by an attorney at that sentencing hearing. The majority opinion is squarely contradictory to Barringer and makes no reference to Barringer although the author of the majority opinion was a member of the panel that decided Barringer. This case is in no way dissimilar from Barringer. Both are negotiated pleas of guilty in which there was a knowing waiver of counsel during the guilty plea proceeding which was followed immediately and without interruption by the sentencing hearing. As part of the guilty plea proceeding defendant Buckner was advised as follows regarding his rights to counsel, and I quote: "THE COURT: You have a right to have an attorney present at all stages of this proceedings or, in the alternative, if an indigent person, to request the Court to appoint you counsel and if found to be an indigent the Court would appoint you counsel. [Emphasis added.] # # # Again, this is the third or fourth-time we have gone through this this afternoon, but again I ask you, do you have any questions about the nature of the charge, the possible maximum sentence or your legal and constitutional rights, * * * ? DEFENDANT BUCKNER: No, sir. . # # # THE COURT: In a moment, I will ask each of you how you plead. You might respond by a plea of guilty or in the alternative to a plea of not guilty or at that time request a continuance for the purpose of employing an attorney of your choice or in the alternative to ask the Court to appoint you counsel. Do you understand that, # * * ? DEFENDANT BUCKNER: Yes, sir. # # # THE COURT: And Mr. Buckner, do you also understand that by yo.ur plea of guilty that you’re telling me that you wish to waive or give up your right to trial by jury and your right to an attorney? DEFENDANT BUCKNER: Yes, sir. THE COURT: Is that your desire? DEFENDANT BUCKNER: Yes, sir.” In the face of these extensive admonishments of tire right to counsel it cannot seriously be contended that the defendant did not understand his rights to counsel, either retained or appointed, at all stages of the proceeding. I believe Barringer to be the correct result and I would adhere to it.